 Case 2:20-cv-10904-LVP-RSW ECF No. 5, PageID.25 Filed 04/24/20 Page 1 of 2




                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF MICHIGAN
                            SOUTHERN DIVISION

NH LEARNING SOLUTIONS CORP.
and 5P NH HOLDING CO., LLC,

        Plaintiffs,
v.                                                  Civil Case No. 20-10904
                                                    Honorable Linda V. Parker
NEW HORIZONS FRANCHISING
GROUP, INC.,

        Defendant.



                            ORDER TO SHOW CAUSE

     On April 9, 2020, Plaintiffs filed this lawsuit against Defendant alleging state

law claims, only. In the Complaint, Plaintiffs assert that this Court has diversity

jurisdiction, 28 U.S.C. § 1332(a). Section 1332(a) provides in pertinent part that,

“[t]he district courts shall have original jurisdiction of all civil actions where the

matter in controversy exceeds the sum or value of $75,000, exclusive of interests

and costs, and is between- (1) citizens of different States . . . .” 28 U.S.C.

§ 1332(a).

     In the Complaint, Plaintiffs identify NH Learning Solutions Corporation as a

Michigan corporation with its principal place of business in Livonia, Michigan.

(Compl. ¶ 1, ECF No. 1 at Pg ID 1.) Plaintiffs further identify 5P NH Holding

Company, LLC (“5PNH”) as a Texas limited liability corporation, with its
 Case 2:20-cv-10904-LVP-RSW ECF No. 5, PageID.26 Filed 04/24/20 Page 2 of 2




principal place of business in Austin Texas. (Id. ¶ 2, Pg ID 2.) Plaintiffs indicate

that New Horizons Franchising Group, Inc. is a Delaware corporation, with its

resident agent in Wilmington, Delaware, its principal place of businesses in

Anaheim, California, and its Chief Executive Officer’s office in Tampa, Florida.

(Id. ¶ 3, Pg ID 2.)

     As a limited liability company, however, 5PNH is not like a corporation

whose citizenship is determined by looking at its state of incorporation and its

principal place of business. Rather, “an LLC ‘has the citizenship of each of its

members.’ ” Varsity Brands, Inc. v. Star Athletica, LLC, 799 F.3d 468, 494 (6th

Cir. 2015) (quoting Delay v. Rosenthal Collins Grp., LLC, 585 F.3d 1003, 1005

(6th Cir. 2009)). Plaintiffs’ Complaint fails to include a statement listing 5PNH’s

individual members or the citizenship of those members.

     Accordingly,

     IT IS ORDERED that within fourteen (14) days of the date of this Order,

Plaintiffs shall show cause as to why this action should not be dismissed for lack of

subject matter jurisdiction.

                                               s/ Linda V. Parker
                                               LINDA V. PARKER
                                               U.S. DISTRICT JUDGE

 Dated: April 24, 2020



                                          2
